TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00243-CV



                                 Zulema Breedlove, Appellant

                                              v.

                                  Jeffrey A. Olsen, Appellee



  FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
      NO. 13-0440, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Zulema Breedlove filed a notice of voluntary nonsuit with prejudice that

we will consider as her unopposed motion to dismiss the appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed on Appellant’s Motion

Filed: July 28, 2016